Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks/arguments, see page 5, filed 8/18/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 6/18/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 6, 21 and 22 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Conrad (U.S. No. 2017/0038311 A1) and Byron E. Blanchard et al. (U.S. No. 3,533,286) which teach the claimed invention however fail to disclose the limitations of “a first switch coupled between the radio frequency detector and the first constant current source, wherein the fluid sensor including the radio frequency transmitter, the radio frequency detector, the first constant current source, and the first switch, is configured to be submerged as a whole into a fluid; and a microcontroller coupled to the radio frequency transmitter, coupled to the radio frequency detector, and coupled to the first constant current source”, as seen for instance at Figs. 1, 4, 7, in combination with all the remaining limitations as required by the independent claim 1.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861